                                                                                     ✔ Original
                                                                                     u                          u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT                                                    Jan 12, 2021

                                                                         for the                                        s/ DarylOlszewski
                                                             Eastern District
                                                          __________  DistrictofofWisconsin
                                                                                   __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No.          0-        
   Information associated with Facebook User ID                             )
    100051102587153 that is stored at premises                              )
              controlled by Facebook                                        )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of
(identify the person or describe the property to be searched and give its location):
  See Attachment A. Over which the court has jurisdiction pursuant to 18 USC 2703 and 27011 and FRCrP 41.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B.




        YOU ARE COMMANDED to execute this warrant on or before -DQXDU\                        (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to             U.S. Magistrate Judge William E. Duffin         .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific
                                                                                     p       date of                                        .


Date and time issued:            -DQXDU\DW$0
                                                                                                          Judge’s
                                                                                                          JJu
                                                                                                            udge’ss ssi
                                                                                                                     signature
                                                                                                                      iggn
                                                                                                                         nature
                                 0LOZDXNHH:,
City and state:                                                                           U.S. Magistrate Judge William E. Duffin
                                                                                                        Printed name and title
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (page 2)


                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
            Ll- f/1Y-1 B                    I   rz. -   ZC7   z.. (                       ( J : Ii\.   p~~10      01'1   Ie     '- E Pc.r,,, t~ I
Inventory made in the presence of :

Inventory of the property taken and name(s) of any person(s) seized:




                                                                         Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:



                                                                                                       Printed name and title
                                     ATTACHMENT A


                                  Property to Be Searched


       This warrant applies to information associated with the Facebook user ID

100051102587153 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)     All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, physical

               address (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers.

       (b)     All activity logs for the account and all other documents showing the user’s posts

               and other Facebook activities from May 12, 2021 to the present;

       (c)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them from May 12, 2020 to

               present, including Exchangeable Image File (“EXIF”) data and any other

               metadata associated with those photos and videos;

       (d)     All profile information; News Feed information; status updates; videos,

               photographs, articles, and other items; Notes; Wall postings; friend lists, including

               the friends’ Facebook user identification numbers; groups and networks of which

               the user is a member, including the groups’ Facebook group identification
      numbers; future and past event postings; rejected “Friend” requests; comments;

      gifts; pokes; tags; and information about the user’s access and use of Facebook

      applications;

(e)   All records or other information regarding the devices and internet browsers

      associated with, or used in connection with, that user ID, including the hardware

      model, operating system version, unique device identifiers, mobile network

      information, and user agent string;

(f)   All other records and contents of communications and messages made or received

      by the user from May 12, 2020 to present, including all Messenger activity,

      private messages, chat history, video and voice calling history, and pending

      “Friend” requests;

(g)   All “check ins” and other location information;

(h)   All IP logs, including all records of the IP addresses that logged into the account;

(i)   All records of the account’s usage of the “Like” feature, including all Facebook

      posts and all non-Facebook webpages and content that the user has “liked”;

(j)   All information about the Facebook pages that the account is or was a “fan” of;

(k)   All past and present lists of friends created by the account;

(l)   All records of Facebook searches performed by the account from May 12, 2020 to

      present;

(m)   All information about the user’s access and use of Facebook Marketplace;

(n)   The types of service utilized by the user;




                                        2
       (o)     The length of service (including start date) and the means and source of any

               payments associated with the service (including any credit card or bank account

               number);

       (p)     All privacy settings and other account settings, including privacy settings for

               individual Facebook posts and activities, and all records showing which Facebook

               users have been blocked by the account;

       (q)     All records pertaining to communications between Facebook and any person

               regarding the user or the user’s Facebook account, including contacts with support

               services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within

10 days of issuance of this warrant.




                                                 3
II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. § 231(a)(3) (committing an act intended to obstruct,

impede, or interfere with a law enforcement officer lawfully engaged in the lawful performance

of his official duties incident during the commission of a civil disorder) and 18 U.S.C. §

922(g)(1) (felon in possession of a firearm or ammunition) involving Ashton Howard since May

12, 2020, including, for each user ID identified on Attachment A, information pertaining to the

following matters:

           (a) Firearms, ammunition, and firearms-related parts and accessories;

           (b) Protesting, rioting, and/or destruction of property in or around Kenosha

               Wisconsin, or attempts to do so, the identification of individuals associated with

               such activities, and/or preparatory steps in furtherance of such activities;

           (c) Obstructing, interfering, or impeding law enforcement or attempts to do so, the

               identification of any individuals associated with such activities, and/or

               preparatory steps in furtherance of such activities;

           (d) Law enforcement officers, agents, and/or activities;

           (e) Evidence indicating how and when the Facebook account was accessed or used,

               to determine the chronological and geographic context of account access, use, and

               events relating to the crime under investigation and to the Facebook account

               owner;

           (f) Evidence indicating the Facebook account owner’s state of mind as it relates to

               the crime under investigation;



                                                 4
           (g) The identity of the person(s) who created or used the user ID, including records

               that help reveal the whereabouts of such person(s).

       This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                                 5
